DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendments to claims 48 and 59 in the response filed on 9 December 2020 is acknowledged.
Applicant’s amendments to claims 48 and 59 are sufficient to overcome the rejections under 35 U.S.C. § 112 (pre-AIA ) second paragraph which are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 40, 41, 44, 51, 54, 56-58, 62, and 63 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2003/0073952 to J. Christopher Flaherty et al. (Flaherty).
Regarding claim 40, Flaherty discloses a system, comprising:
a base (252) comprising a fluid flow path (250), the fluid flow path comprising a plurality of valves (291, 292), a pumping chamber (243), and a variable volume chamber (300) which are each defined on a surface of the base (Figs. 7-10);
a membrane layer (288) covering the plurality of valves (Fig. 9 shows membrane layer 288 over valves 291, 292), the pumping chamber (Fig. 9 shows membrane layer over pumping chamber 243), and the variable volume chamber (Fig. 8 shows the membrane 288 
a reservoir (296) configured to contain an infusion medium (para. 84 describes the reservoir 296 as expanding when filled with a fluid, because an infusion medium can be a fluid and reservoir 296 is described as being filled with a fluid, therefore the reservoir 296 is configured to contain an infusion medium), the reservoir upstream of the fluid flow path (Fig. 7 shows the reservoir upstream of flow path 250 which connects to exit port 70), the reservoir defining: a collapsible housing having an interior volume configured to hold the infusion medium (para. 84), the collapsible housing when filled is configured to collapse from an expanded state to reduce the interior volume and when depleted is configured to expand from a collapsed state to increase the interior volume (para. 84 describes the reservoir as pressurizing when filled with fluid; para. 85 describes the membrane 288 as being thicker to increase resilience of the membrane, therefore the membrane 288 is configured to collapse from an expanded state because it pressurizes the fluid within when filled, and configured to expand from depleted thereby increasing the pressure the membrane exerts on the fluid); and
a reservoir outlet (298) configured to fluidly couple the reservoir to the fluid flow path (Fig. 7 shows the reservoir outlet 298 fluidly coupled via the valves 291, 292, pumping chamber 243 to the fluid path 250).

Regarding claims 41, 44, 51, and 63, Flaherty discloses the system of claim 40, and further discloses:

Claim 44: the reservoir comprises at least one weld (para. 79 describes laminated construction of the inventive dispenser which includes securing the base and reservoir flexible body 244 using welding);
Claim 51: the base is adapted to be worn by a user (Fig. 1 shows fluid delivery device 10 worn on the patient; para. 92 describes the device of Figs. 7-11b as similar to the device of Fig. 1 and 2, therefore the device of Figs. 7-11b is also capable of being worn by a user; additionally Fig. 9 shows exit port 70 is a needle for delivering fluid to a patient’s body), and wherein the reservoir (296) is supported by the base (252);
Claim 63: the base (252) comprises a first portion (252) and a second portion (254), the first portion including the fluid flow path (Fig. 7 shows fluid flow path 250 and first portion 252), the second portion coupled to the first portion with the membrane layer sandwiched therebetween (para. 79 describes the laminated dispenser being manufactured where the membrane is between the first portion 252 and second portion 254).

Regarding claim 54, Flaherty discloses a method for using a system comprising a reservoir (296) for containing an infusion medium (para. 84 describes the reservoir 296 as expanding when filled with a fluid, because an infusion medium can be a fluid and reservoir 296 is described as being filled with a fluid, therefore the reservoir 296 is configured to contain an infusion medium), the method comprising:

establishing a fluid path (250) between a pumping assembly (290) in a base (252) in which the reservoir (292) is included and an outlet from the reservoir (298), the pumping assembly (290) comprising a plurality of valves (291, 292), a pumping chamber (243), and a variable volume chamber (300) which are overlaid by a membrane (288) and each defined on a surface of the base (Figs. 7-10); and
causing fluid to flow from the reservoir through the outlet and into the pumping assembly (para. 84; Fig. 7 shows the reservoir outlet 298 fluidly coupled via the valves 291, 292, pumping chamber 243 to the fluid path 250).

Regarding claim 56, Flaherty discloses a system, comprising:
a base (252) comprising a fluid line (250), the fluid line comprising a plurality of valve stations (291, 292), a pumping chamber (243), and a variable volume chamber (300) 
a reservoir (296) on the base (252) configured to contain an infusion medium (para. 84 describes the reservoir 296 as expanding when filled with a fluid, because an infusion medium can be a fluid and reservoir 296 is described as being filled with a fluid, therefore the reservoir 296 is configured to contain an infusion medium), the reservoir defining: a collapsible housing having an interior volume for holding the infusion medium (para. 84), the collapsible housing when filled is configured to collapse from an expanded state to reduce the interior volume and when depleted is configured to expand from a collapsed state to increase the interior volume (para. 84 describes the reservoir as pressurizing when filled with fluid; para. 85 describes the membrane 288 as being thicker to increase resilience of the membrane, therefore the membrane 288 is configured to collapse from an expanded state because it pressurizes the fluid within when filled, and configured to expand from depleted thereby increasing the pressure the membrane exerts on the fluid); and
a reservoir outlet (298) configured to fluidically couple the reservoir to the fluid line (Fig. 7 shows the reservoir outlet 298 fluidly coupled via the valves 291, 292, pumping chamber 243 to the fluid path 250).

Regarding claims 57, 58, and 62, Flaherty discloses the system of claim 56 and further discloses:
Claim 57: the reservoir (296) comprises a first flexible body (244) and a second rigid portion (para. 79 describes the base 252 form which the reservoir 296 is formed (see 
Claim 58: the reservoir comprises at least one weld (para. 79 describes laminated construction of the inventive dispenser which includes securing the base and reservoir flexible body 244 using welding);
Claim 62: the base (252) comprises a first portion (252) and a second portion (254), the first portion including the fluid line (Fig. 7 shows fluid flow path 250 and first portion 252), the second portion coupled to the first portion with the membrane layer sandwiched therebetween (para. 79 describes the laminated dispenser being manufactured where the membrane is between the first portion 252 and second portion 254).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 48 and 59-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty in view of International Application Publication WO 2005/037350 A2 to Steffen Hansen et al. (Hansen).
Regarding claim 48, Flaherty teaches the system of claim 40, and further teaches the reservoir (296) is supported by the base (252); the system is configured to be worn by a user (Fig. 1 shows fluid delivery device 10 worn on the patient; para. 92 describes the device of Figs. 7-11b as similar to the device of Fig. 1 and 2, therefore the device of Figs. 
But Flaherty does not teach a non-disposable housing assembly configured to be selectively engaged with and disengaged from the base; electronic circuitry contained in the non-disposable housing assembly; an input button accessible on an exterior of the non-disposable housing assembly; and wherein the electronic circuitry is configured to control a delivery of the infusion medium from the reservoir to a body of the user when the non-disposable housing assembly and the base are engaged, the electronic circuitry configured to control a delivery of infusion medium at least in response to actuation of the input button.
Hansen teaches a non-disposable housing assembly (910) configured to be selectively engaged with and disengaged from the base (Fig. 26; pg. 29, lines 6-9); electronic circuitry contained in the non-disposable housing assembly (pg. 29, lines 15-21); an input button accessible on an exterior of the non-disposable housing assembly (918); and wherein the electronic circuitry is configured to control a delivery of the infusion medium from the reservoir to a body of the user when the non-disposable housing assembly and the base are engaged (pg. 29, lines 15-21), the electronic circuitry configured to control a delivery of infusion medium at least in response to actuation of the input button (pg. 29, lines 30-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included Hansen’s a non-disposable housing assembly configured to be selectively engaged with and disengaged from the base, having electronic circuitry contained in the non-disposable housing assembly, an input button accessible on an exterior of the non-disposable housing assembly, and wherein the electronic circuitry is 

Regarding claim 59, Flaherty teaches the system of claim 56, but does not teach a non-disposable housing assembly configured to be selectively engaged with and disengaged from the base; and electronic circuitry contained in the non-disposable housing assembly; and wherein the electronic circuitry is configured to control a delivery of the infusion medium from the reservoir to a body of the user when the non-disposable housing assembly and the base are engaged.
Hansen teaches a non-disposable housing assembly (910) configured to be selectively engaged with and disengaged from the base (Fig. 26; pg. 29, lines 6-9); electronic circuitry contained in the non-disposable housing assembly (pg. 29, lines 15-21); and wherein the electronic circuitry is configured to control a delivery of the infusion medium from the reservoir to a body of the user when the non-disposable housing assembly and the base are engaged (pg. 29, lines 15-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included Hansen’s a non-disposable housing assembly configured to be selectively engaged with and disengaged from the base, having electronic circuitry contained in the non-disposable housing assembly, and wherein the electronic 

Regarding claim 60, Flaherty, in view of Hansen, teaches the system of claim 59, where Hansen further teaches the non-disposable housing assembly (pg. 29, lines 15-21) comprises an input button accessible on an exterior of the non-disposable housing assembly (918).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included Hansen’s non-disposable housing assembly comprising an input button accessible on an exterior of the non-disposable housing assembly in the system of Flaherty to “[allow] the user to take a bolus of drug without having to use the remote controller” (pg. 29, lines 30-31) as taught by Hansen.

Regarding claim 61, Flaherty, in view of Hansen, teaches the system of claim 60, where Hansen further teaches the electronic circuitry is configured to control a delivery of infusion medium at least in response to actuation of the input button (pg. 29, lines 30-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included Hansen’s electronic circuitry configured to control a delivery of infusion medium at least in response to actuation of the input button in the .
Response to Arguments
Applicant's arguments filed 9 December 2020 have been fully considered but they are not persuasive.
Applicant’s argument that Flaherty does not disclose a variable volume chamber because Flaherty’s element 300, identified as the claimed variable volume chamber, is a bubble removal bay, is positioned before the reservoir recess 296 reasoning that the bubble removal by/chamber cannot be employed to determine a volume of fluid delivered to the user (Remarks pgs. 7-8). Applicant’s argument is not persuasive because the claim does not further define “variable volume chamber”, it does not describe its function, placement in the flow path, or whether the chamber itself varies in volume or if it merely contains a variable volume. Flaherty teaches a bubble removal bay 300 formed as a recess within the first layer 252 (Figs. 7 & 8, #252, 300; para. 83), identified as the base in the rejection above. Covering the bubble removal bay 300 is diaphragm 288 (Figs. 7 & 8, #288, 300; para. 84), identified as the membrane layer in the rejection above, where paragraph 82 recites “a resilient diaphragm 288”. Paragraph 85 goes on to describe that the properties of the diaphragm/membrane layer 288 “can be provided with consistent properties, such as resilience, throughout” (para. 85, lines 1-2). The resilient diaphragm/membrane layer 288 covering the bubble removal bay 300 means that the volume of the bubble removal bay is variable because the resiliency of the diaphragm flexes and moves reacting to the volume of fluid filling into and draining from the bubble removal bay 300 thus showing that Flaherty’s bubble removal bay 300 reads on the claimed “variable volume chamber”.
The recitation in claim 40 of “the fluid flow path comprising a plurality of valves, a pumping chamber, and a variable volume chamber” and in claim 56 of “the fluid line comprising a plurality of valve stations, a pumping chamber, and a variable volume chamber” do not clearly define the order in which fluid flows through the fluid flow path and can be read as a list of components that make up the fluid flow path. Claim 54 recites “the pumping assembly comprising a plurality of valves, a pumping chamber, and a variable volume chamber” which does not even recite that these elements are part of a fluid path or that fluid must flow through the elements in the order in which they are recited. Claim 54 is most naturally read as a list of components that make up “the pumping assembly”.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the bubble removal bay/chamber cannot be employed to determine a volume of the fluid delivered to the user (Remarks pgs. 7-8)) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                  
03/18/2021